        Case 1:20-cv-11889-MLW Document 15-1 Filed 10/29/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



  DR. SHIVA AYYADURAI,

                                   Plaintiff,

                             v.                            CIVIL ACTION
                                                           NO. 1:20-cv-11889-MLW
  WILLIAM FRANCIS GALVIN, in his official
  capacity as the Secretary of the Commonwealth
  of Massachusetts,

                                   Defendant.


                             AFFIDAVIT OF DEBRA O’MALLEY

       I, Debra O’Malley, on oath depose and state on personal knowledge and based on my

review of the records of the Elections Division of the Office of the Secretary of the

Commonwealth of Massachusetts (hereinafter, “the Elections Division”) as follows:

       1.      I am the Communications Director for the Office of the Secretary of the

Commonwealth. I have served in that capacity since 2017. As such, I have personal knowledge

of the matters set forth herein.

       2.      The Elections Division is responsible for administration of state and presidential

primaries and elections in the Commonwealth, including, among other things, responsibility for

the printing of nomination papers, the receipt of certified nomination papers, and the printing of

candidate lists and ballots, both official and absentee. Michelle Tassinari is the Director and

Legal Counsel to the Elections Division.
        Case 1:20-cv-11889-MLW Document 15-1 Filed 10/29/20 Page 2 of 3




       3.      On September 25, 2020, Attorney Tassinari alerted me to a Tweet by Shiva

Ayyadurai in which he claimed that Massachusetts had destroyed ballots from the September 1

primary election:




       4.      That claim was untrue, since all of the paper ballots – i.e., the only ballots -- from

the September 1 primary are being retained under seal by local election officials in accordance

with state and federal law.

       5.      Since I am the administrator for the Elections Division’s Twitter account,

Attorney Tassinari asked me to report Ayyadurai’s Tweet as false, using the mechanism within

Twitter for reporting Tweets that violate the terms and conditions of that platform.

       6.      Per Attorney Tassinari’s request, I submitted a report of Ayyadurai’s false tweet

online, through the Twitter platform.

       7.      In response, I received what appears to be an automated email response,

informing me that Twitter would investigate my report and would contact me if they needed

additional information.

       8.      I received no further communication from Twitter regarding my report of

Ayyadurai’s Tweet.
        Case 1:20-cv-11889-MLW Document 15-1 Filed 10/29/20 Page 3 of 3




       9.      That is the one and only time I, or to my knowledge, anyone in my office, has

reported one of Ayyadurai’s Tweets to Twitter for any reason.



Signed under the pains and penalties of perjury this 29th day of October, 2020.



                                             /s/ Debra O’Malley
                                             Debra O’Malley
